Citation Nr: 9919906	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head trauma.  

2.  Entitlement to service connection for the residuals of a 
right ankle fracture.  

3.  Entitlement to service connection for muscle injury, 
secondary to in-service nephrectomy.  

4.  Propriety of the initial noncompensable evaluation 
assigned for the residuals of a right wrist fracture.  

5.  Whether there was clear and unmistakable error in the 
Regional Office's rating decision of October 11, 1965, 
denying entitlement to service connection for a kidney 
condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
residuals of a right wrist fracture, and assigned the 
disability a noncompensable rating.  The same decision denied 
the other benefits sought on appeal.  The veteran perfected 
an appeal with the Board. 

Pursuant to his appeal, he requested that he be afforded a 
personal hearing in Washington, D.C., before a Member of the 
Board.  His requested hearing was scheduled for October 1997, 
and he was notified of the time and place by VA letter dated 
in August 1997.  Although the letter was not returned to the 
VA as undeliverable, the veteran did not appear for his 
scheduled hearing.  On the date of the hearing, his 
representative submitted an informal hearing presentation.  

The Board notes that the RO adjudicated the issue involving 
the right wrist as a claim for an increased rating.  Here, 
however, the veteran appealed the award of a noncompensable 
evaluation at the time of the grant of service connection for 
the condition.  In light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial evaluation assigned 
for the right wrist disorder.  


FINDINGS OF FACT

1.  There is competent medical opinion of a nexus or link 
between the veteran's headaches, nightmares, and personality 
changes and an in-service head trauma.  

2.  There is no competent medical evidence that the veteran 
currently has residuals of a right ankle fracture.  

3.  There is no competent medical evidence that the veteran 
currently has a muscle disorder attributable to a right 
nephrectomy.  

4.  The veteran is left hand dominant; therefore, his left 
upper extremity is major.  

5.  The veteran complains of pain and loss of strength in his 
right wrist; objectively, he is shown to be able to 
accomplish full range of motion of the wrist without pain or 
effort, and X-rays reveal normal bones, normal cortical 
structure within the small wrist bones, and good preservation 
of the joint spaces between the bones.  

6.  In an unappealed October 11, 1965, rating decision, the 
RO denied service connection for a kidney condition.  

7.  The October 11, 1965, rating decision denying service 
connection for a kidney condition was supported by the 
evidence then of record and was rendered in accordance with 
the statutes and regulations in effect at that time.  





CONCLUSIONS OF LAW

1.  Residuals of a head trauma, manifested by headaches, 
nightmares, and personality changes, were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  The claim for service connection for residuals of a right 
ankle fracture is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The claim for service connection for muscle disorder, 
secondary to right nephrectomy, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  As the assignment of the initial noncompensable 
evaluation for residuals of a right wrist fracture was 
proper, the criteria for a compensable evaluation for that 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4,7, 4.40-4.46, 
4.71, 4.71a, Diagnostic Code 5215 (1998).  

5.  The October 11, 1965, rating decision denying service 
connection for a kidney condition was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

A.  Residuals of a Head Injury

Essentially, the veteran contends that he sustained a 
concussion as the result of falling down stairs while on 
active duty.  As a result, he maintains that he now 
experiences headaches at least a few times a week and that 
the headaches occur in the same area of his head that he hit 
as the result of the fall.  He claims that the nightmares, 
insomnia, and personality changes he experiences are also the 
result of the same in-service injury.  

Review of the veteran's service medical records shows that, 
in September 1964, he fell down some stairs and sustained a 
head injury at the post left occipital area.  At the time, he 
related that he had been unconscious for an unknown time 
immediately after the accident and that he had vomited three 
times.  He complained of dizziness and some blurring of 
vision.  Examination revealed a slight abrasion with 
hematoma; no palpable underlying injury was found.  X-rays 
taken of his head were negative for any abnormality.  The 
diagnosis was mild cerebral concussion.  His subsequent 
service medical records do not reflect any complaints or 
symptomatology associated with a head injury.  His separation 
examination report notes normal findings pertaining to his 
head.  

The veteran's post-service medical records show that he 
underwent VA examination in July 1965.  The report of that 
examination reflects no history, complaints, or 
symptomatology associated with head trauma.  Upon 
examination, the veteran's head was found to be normal.  

The veteran's Providence Hospital medical records for 1977 
and 1978 show that he was injured in an automobile accident 
in September 1977.  Subsequently, he was treated for 
complaints of recurring neck pain and headaches.  An x-ray 
report of his skull taken in February 1978 revealed no recent 
or old bony injury.  A February 1978 electroencephalogram 
report revealed bilateral cerebral dysfunction of no specific 
nature.  

The veteran's Truman Medical Center hospital records for 
August 5 and 6, 1995, show that he was involved in a motor 
vehicle accident.  Apparently he had driven his vehicle at a 
high rate of speed into the rear of another vehicle.  He had 
lost consciousness at the scene.  Information on record shows 
that alcohol was involved.  

On August 15, 1995, the veteran was admitted to the VA 
emergency room complaining of shoulder pain, shortness of 
breath, and low back pain associated with his recent motor 
vehicle accident.  While at the hospital, he requested 
admittance to the substance abuse unit with the goal of 
obtaining alcohol sobriety.  He was admitted and entered the 
21-day program on August 23, 1995.  While participating in 
the program, he requested domiciliary care and was accepted.  
On September 15, 1995, he completed the hospital program and 
entered the VA domiciliary the same day.  

While under VA domiciliary care from September 15 to December 
22, 1995, he underwent neuropsychological testing and a 
vocational rehabilitation assessment.  The record shows that 
the veteran was an industrial painter by occupation and that 
he is left hand dominant.  The neuropsychological test 
results essentially found that his problem was a combination 
of chronic alcohol abuse, residuals of head trauma, and 
prolonged exposure to toxins while working as a painter.  

The veteran underwent a medical disability evaluation at the 
Nevada Medical Clinic in mid-January 1996.  During that 
examination, he related a history of seizure disorder when he 
was drinking and for which he was taking medication.  

On January 24, 1996, the veteran underwent a VA examination.  
Following that examination, the examiner related that the 
veteran has a long history of alcoholism and exposure to 
organic solvents (paint fumes).  He reported a history of 
chronic depressive symptoms and appeared to have had a least 
one episode of major depression.  The diagnoses included 
alcohol dependence, in early remission, dysthymia, major 
depression, single episode, and substance induced persisting 
amnestic disorder, related to alcohol and organic solvents.  

In August 1996, the veteran underwent multiple VA 
examinations.  This time the examiners were requested to 
review the veteran's medical records and offer opinions as to 
the relationship between the veteran's complaints of 
headaches, nightmares, and personality changes, and the head 
trauma he sustained in September 1964.  Following psychiatric 
examination, R. Berger, M.D., diagnosed post-traumatic 
headaches; a history of ethanol abuse; a history of seizures, 
most likely ethanol withdrawal seizures; memory impairment, 
most likely secondary to his long history of alcoholism, and 
not secondary to the occipital head injury that he had in 
1964; and probable post-concussion syndrome with chronic 
personality change and insomnia, most likely secondary to the 
head injury that he had in 1964, with the history of 
alcoholism and continued alcohol abuse probably contributing 
as well.  After medical evaluation of the veteran, J. Block, 
M.D., related that it was difficult to correlate the 
veteran's memory loss, headaches, and nightmares directly 
with his traumatic brain injury.  He further related that, 
while it is possible to have similar types of problems from 
severe traumatic brain injury, it is equally, if not more 
likely, that these problems are secondary to his alcohol use.  
Dr. Eppright's diagnoses were alcohol dependence; dysthymia; 
major depression, recurrent and severe which appears to be 
substance induced, persisting amnestic disorder related to 
alcohol and possibly organic solvents.  Psychological 
evaluation by B. Johnstone, Ph.D., found that the overall 
test results suggested that the veteran has significantly 
impaired alcohol cognitive abilities, most likely due to his 
significant alcohol abuse, history of traumatic brain injury 
in the 1960's, psychiatric difficulties, and long term 
exposure to paints/solvents in his thirty-five years as a 
painter.  

On the issue of entitlement to service connection for 
residuals of a head injury, the veteran has presented a well 
grounded claim, that is, a plausible claim, properly 
supported with evidence.  See Epps, 126 F.3d 1464 and Murphy, 
1 Vet. App. at 81.  The veteran suffered a concussion while 
on active duty.  He currently has headaches, nightmares, and 
exhibits personality changes, and there is competent medical 
evidence, medical opinions, of an etiological relationship 
between the veteran's in-service injury and his current 
disability.  

The most recent VA medical evaluations were made on the 
evidence of record.  The examiners referred to past events, 
including the veteran's prior motor vehicle accidents, and 
treatment noted in the veteran's medical records.  At least 
one VA examiner was recently able to distinguish the 
manifestations attributable to the veteran's alcohol abuse 
and those attributable to his in-service head trauma.  The 
other VA medical examiners attributed the veteran's condition 
to a combination of his alcohol abuse, history of traumatic 
brain injury, and long-term exposure to paint toxins.  On the 
basis of the medical information and professional opinions 
recently offered by the VA medical examiners, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's currently manifested post-concussion syndrome 
with headaches, nightmares, insomnia, and chronic personality 
changes are residuals of the veteran's head trauma which he 
sustained while he was on active duty.  As such, currently 
manifested residuals of a head trauma were incurred during 
the veteran's active duty service and are granted service 
connection.  

B.  Residuals of a Right Ankle Fracture

The veteran's service medical records show that, in early May 
1962, he was seen for a possible marching fracture of the 
right ankle.  An X-ray taken of the ankle revealed no 
abnormality.  In late May 1962, he was seen in the podiatry 
clinic with a history of right ankle pain, which had been 
asymptomatic since mid-May 1962.  Medical examination results 
were negative for any abnormality.  All of the veteran's 
subsequent service medical records fail to reflect any 
history, complaints, symptomatology, or treatment for a right 
ankle problem.  His March 1965 separation medical examination 
report notes that his lower extremities were normal.  The 
report does not indicate any complaints or history of a right 
ankle problem.  

Post-service, the veteran underwent a VA medical examination 
in July 1965.  At the time, he made no complaint pertaining 
to his right ankle nor was a history given concerning a right 
ankle problem.  On examination, the report notes that the 
veteran's musculoskeletal system was normal.  

The veteran's July 1977 to August 1978 Providence Hospital 
treatment records do not reflect any history, complaints, 
symptomatology, or treatment for a right ankle problem.  
Although the veteran was involved in a vehicle accident 
during this time, there is no indication in his medical 
records that his right ankle was affected.  

In early August 1995, the veteran was again involved in a 
motor vehicle accident.  The medical records pertaining to 
that accident do not reflect any right ankle involvement.  
While undergoing the 21-day substance abuse program in the VA 
hospital from August 23 to September 15, 1995, he underwent 
various evaluations and examinations, which included X-rays 
of his lower extremities.  Those taken of his right ankle 
revealed no evidence of any significant deviation from 
normal.  

The report of the veteran's non-VA disability evaluation 
examination, dated January 19, 1996, does not mention any 
complaints or findings pertaining to a right ankle problem.  
The January 24, 1996, VA examination report notes the veteran 
complaining of problems with his right ankle.  He related 
that the right ankle and foot puff up periodically.  He 
further related that he thought that he might have broken his 
right ankle in 1972; however, he could not give any further 
details about that event.  He thought he might have fallen 
off a ladder and that it was casted for five or six weeks.  
Upon examination, ankle dorsiflexion was 1 degree on the 
right and 7 degrees on the left.  Ankle plantar flexion was 
50 degrees on the right and 65 degrees on the left.  The 
right ankle appeared of normal configuration.  There was no 
swelling or abnormal architecture.  It was not warm and 
appeared totally unremarkable.  X-ray of the right ankle 
revealed it was normal.  

In this case, veteran's claim of entitlement to service 
connection for residuals of a right ankle fracture fails 
because no competent evidence has been submitted indicating 
that he ever fractured his right ankle in service or that he 
currently suffers from any right ankle fracture residuals.  
Aside from the veteran's complaints of right ankle pain early 
in his active duty time, all subsequent medical evidence, 
including all X-rays, show that his ankle is normal with no 
evidence of it ever having sustained a fracture.  Only 
recently, some thirty-four years after his initial complaints 
of pain in service, has he again begun complaining of right 
ankle pain; however, he has presented no competent medical 
evidence of any underlying pathology to support those 
complaints.  When examined by the VA in January 1996, for 
example, the examiner failed to diagnose the veteran with any 
right ankle disability.  In fact, the examiner found the 
veteran's right ankle to be normal.  In the absence of 
competent medical evidence of a current condition, the claim 
for service connection for residuals of a right ankle 
fracture is not a plausible claim and must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The only evidence of a current right ankle condition and of a 
nexus between that condition and the veteran's period of 
service is the theory presented by the veteran himself.  
However, it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
do not constitute competent evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991). 

C.  Muscle Disorder, Secondary to Right Nephrectomy

The veteran maintains that he currently suffers from muscle 
injury in the area of the right nephrectomy, which he 
underwent while on active duty service.  His service medical 
records show that, in August 1962, he underwent exploration 
of his right kidney, lysis of an aberrant vessel, a 
pyelotomy, and nephropexy.  In May 1965, shortly before he 
was separated from active duty, he underwent right 
nephrectomy.  The operation report notes that the external 
oblique, internal oblique, and transversalis muscles and 
fascias were incised through the previous area of scar 
tissue.  The scar tissue was incised and the retroperitoneal 
space entered.  The right kidney was removed due to the large 
decompensated state of the renal pelvis and the flabby type 
of palpation to the right kidney.  A Penrose drain was left 
in place and the procedure was terminated satisfactorily.  

Post service, the veteran underwent a VA examination in July 
1965.  The report of that examination notes that he was 
having no particular problems since the kidney operation, 
except after hard work, he experienced extreme fatigue.  He 
also complained of some pain in his hip and back with 
fatigue.  Examination of the accessible genito-urinary tract 
and the scars from the surgical operations revealed no 
significant abnormalities.  

The veteran's subsequent medical records, both VA and non-VA, 
for 1977-78 and for 1995 do not reflect any complaints or 
symptomatology associated with the right nephrectomy.  The 
non-VA disability evaluation report of January 19, 1996, from 
the Nevada Medical Clinic reveals the veteran has a well-
healed right flank scar on his abdomen, as well as a lower 
midline sub-umbilical scar.  His abdomen was found to be 
soft, without rebound, guarding or tenderness.  

The report of the veteran's January 24, 1996, VA examination 
reveals a scar along the inferior border of the right rib 
cage.  He complained that the pain was along the medial 
aspect of the posterior scar, near the paraspinal muscles, 
and he demonstrated an area in the paraspinal muscles in the 
midline of his back.  He related that the pain essentially 
stayed in his back and did not travel.  Examination of these 
areas was essentially benign, although the examiner accepted 
the veteran's complaints of pain.  

In reviewing the record, no muscle damage was reported during 
or subsequent to the veteran's right nephrectomy.  The 
veteran has only recently begun complaining of muscle damage 
in the area of the nephrectomy; however, recent medical 
examination of the area revealed the area to be benign.  No 
muscle damage was revealed.  Although the veteran complains 
of pain, the examiner could find no underlying pathology to 
cause the pain.  A basic tenet in a claim for service 
connection is competent evidence of the claimed disability, 
shown by medical diagnosis.  See Rabideau, 2 Vet. App. at 
144; Brammer, 3 Vet. App. at 225.  Aside from the veteran's 
assertions, there is no competent medical evidence that the 
veteran currently has, or ever had, muscle damage caused by 
his right nephrectomy which he underwent over thirty-three 
years ago.  Although the veteran asserts the presence of 
muscle damage, his assertions do not constitute competent 
medical evidence needed to make his claim well grounded.  As 
a lay person without medical expertise, his own statements do 
not constitute competent evidence pertaining to medical 
causation or diagnosis.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 294-95.  In the absence of competent 
evidence showing the presence of the claimed disability, 
muscle damage, or any other underlying pathology to support 
the veteran's recent complaints of pain, the veteran has 
failed to meet his threshold burden of submitting a well-
grounded claim.  The Board finds that his claim for service 
connection for muscle damage as the result of the right 
nephrectomy is not well grounded and there is no further duty 
to assist him in the development of that claim.  See 
38 U.S.C.A. § 5107(a); see also Epps, 126 F.3d 1464.  

D.  Conclusion

For the aforementioned reasons, the Board finds that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for entitlement to service connection for 
residuals of a right ankle fracture and for muscle injury, as 
the result of right nephrectomy, are well grounded.  A claim 
must be supported by evidence and sound medical principles, 
not just assertions.  It is the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim, see 
Epps, 126 F.3d at 1464, but he simply has not met that burden 
in this case.  As the duty to assist has not been triggered 
by evidence of any well-grounded claim, there is no duty to 
assist the veteran in developing the record to support either 
of those claims.  Id.  Furthermore, the Board is aware of no 
circumstances that would put the VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well-ground the veteran's 
service connection claim for either of those alleged 
disabilities.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

The Board recognizes that the issues of service connection 
for residuals of a right ankle fracture and for muscle injury 
due to right nephrectomy are being disposed of in a manner 
that differs from that employed by the RO.  The RO denied the 
veteran's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  However, when an RO 
does not specifically address the question whether a claim 
was well grounded but rather, as here, proceeds to adjudicate 
on the merits, there is no prejudice to the appellant solely 
from the omission of the well-grounded analysis.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to submit well grounded claims for service 
connection for residuals of a right ankle fracture and for 
muscle injury due to right nephrectomy, and the reasons why 
his current claims are inadequate.  See Robinette, 8 Vet. 
App. at 77-78.  


II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim involving the propriety of the evaluation assigned for 
residuals of a right wrist fracture is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 
6 Vet. App. 337, 391 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
relevant facts have been properly developed; and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (1995).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1995).  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco, that 
the current level of disability is of primary importance when 
assessing an increased rating claim, applies.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, however, the veteran has been granted service 
connection, and assigned a noncompensable evaluation, for his 
right wrist condition effective from August 28, 1995, the 
date of his claim for benefits.  While the Board has reviewed 
the veteran's service medical evidence and noted facts 
pertinent to the initial injury, the only medical evidence 
pertinent to the claim now before the Board (i.e., the 
propriety of the initial evaluation assigned) consists of the 
report of disability determination physical dated January 19, 
1996, and the report of a VA general medical examination 
dated January 25, 1996, less than a week later.  For the 
reasons set forth below, the Board finds that such evidence 
establishes that the current noncompensable evaluation 
represents the greatest degree of disability since the 
veteran filed his claim for service connection.  Under such 
circumstances, there is no basis for consideration of 
"staged rating,"and a remand for that purpose is 
unnecessary.  

In the veteran's case, his right wrist disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, which 
provides for limitation of motion of the wrist.  Under this 
diagnostic code, a 10 percent evaluation may be assigned for 
palmar flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  A 10 percent evaluation 
is the only assignable rating under this diagnostic code for 
both the major and minor extremities.  Under DC 5214, greater 
percentage ratings are assignable if the medical evidence 
shows ankylosis of the right wrist. 

However, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).   

Here, the evidence reveals that the veteran has essentially 
normal range of motion of his right wrist, see 38 C.F.R. 
§ 4.71, Plate I (defining standard range of wrist motion); 
however, although degrees of range of motion are subjective, 
the examining physician noted that the veteran was able to 
achieve ranges of motion above the standard limits.  
Furthermore, neither the non-VA examining physician nor the 
VA examining physician reported any objective sign of pain 
during the range of motion studies nor did either examination 
report indicate that the veteran complained of pain, either 
by history or during range of motion studies.  X-rays 
revealed that the veteran's right wrist was normal, with good 
preservation of the joint spaces between the bones and the 
cortical structure within the small wrist bones appeared 
normal.  

Under the circumstances, the Board finds that the 
manifestations of the veteran's right wrist disability do not 
meet the criteria for a compensable schedular disability 
evaluation.  He has full range of motion of the right wrist 
without objective evidence or subjective complaints of pain 
on motion, and medical examination has not shown any 
underlying pathology which could produce pain.  The medical 
evidence does not show any indication that is indicative of 
some functional loss.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. 
App. at 205-07 (1996).  Without adequately supported and 
objectively demonstrated pain, it would be mere speculation 
at this time to estimate a limitation of motion should pain 
become a factor.  The Board finds that assignment of a 
noncompensable evaluation for the veteran's right wrist is 
consistent with the intention of the rating schedule and the 
Board has considered painful motion supported by adequate 
pathology (or in the veteran's case, the lack thereof) in 
determining the disability evaluation for the right wrist 
joint.  See 38 C.F.R. §§ 4.40, 4.59.  However, in the absence 
of objective evidence of more significant symptomatology, 
including functional loss due to pain, a compensable 
evaluation is not warranted under DC 5214.  Furthermore, in 
the absence of evidence of, or of disability comparable to, 
ankylosis of the right wrist (DC 5214), there is no other 
potentially applicable diagnostic code pursuant to which a 
higher schedular evaluation could be assigned for the 
residuals of his right wrist fracture.  Hence, there is no 
basis upon which to assign a compensable evaluation for the 
veteran's disability.

In reaching the above determination, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1998) have been considered whether or 
not they were raised by the veteran as required by the 
Court's holding in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board also has considered whether an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the residuals of 
his right wrist fracture, in and of itself, has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise has rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


III.  Clear and Unmistakable Error

Essentially, the veteran is contending that there is CUE in 
the RO's October 11, 1965, rating decision which denied 
entitlement to service connection for a kidney condition.  
The bases for the denial were that the veteran had a 
congenital kidney condition which pre-existed service, that 
the condition was not permanently aggravated beyond its 
natural progress, and that the surgery performed in service 
was remedial.  The veteran was notified of that decision by 
VA letter dated in October 1965 and informed of his appellate 
rights.  He did not appeal the decision.  

The veteran maintains that his kidney condition was either 
caused by or aggravated by his active duty service.  He 
claims that there is CUE in the RO's October 11, 1965, rating 
decision because the RO failed to properly apply the 
provisions of 38 C.F.R. § 3.304(b) which provides that a 
veteran will be considered to have been in sound condition at 
service entry, except for defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  He also maintains that the RO erred 
in not considering aggravation of his kidney condition.  

At the time of the RO's October 11, 1965, rating decision, 
the evidence of record consisted of the veteran's service 
medical records and report of his July 1965 VA medical 
examination.  

The veteran's service medical records show that both his 
medical history and enlistment examination were negative for 
any kidney problems.  In July 1962, four months after service 
entry, he was seen for what was thought to be muscle pains.  
Medical evaluation revealed hydronephrosis, secondary to an 
aberrant vessel.  The evidence of record at the time noted 
that such condition was congenital and in existence prior to 
the veteran's entry into service four months prior to the 
medical evaluation.  While hospitalized, he underwent a 
pyelotomy and nephropexy for ureteropelvic junction 
obstruction.  In January 1963, he was seen for the same 
symptoms, and, in March 1963, he was hospitalized for 
hydronephrosis due to right ureteral pelvic junction 
stricture.  His kidney problems continued and, in May 1965, 
he underwent right nephrectomy due to a right retrograde and 
large nephrosis with loss of cortical tissue.  The report of 
the veteran's July 1965 VA examination notes that examination 
of the accessible genito-urinary tract and the scars from the 
surgical operations revealed no significant abnormalities.  
At the time, the veteran related that, since the right 
nephrectomy, he had had no unusual genito-urinary problems.  

In analyzing whether the prior final denial of the veteran's 
claim was fatally flawed, it is important to keep in mind the 
meaning of CUE.  Applicable regulations provide that previous 
determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  See 38 C.F.R. § 3.105(a).

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination:  (1)  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  "It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
citing Russell, 3 Vet. App. at 313 (emphasis in the 
original).

In the veteran's case, the medical evidence of record at the 
time of the veteran's July 1962 medical evaluation found that 
the type of kidney condition which the veteran had, namely, 
an aberrant vessel, was congenital.  Service medical 
personnel discovered this within four months of his entry 
onto active duty service.  The medical evidence does not show 
an increase in his kidney condition, rather, the medical 
evidence shows continuation of the same condition during the 
course of his active duty.  Shortly before his separation 
from active duty service, his right kidney was removed.  The 
evidence of record at the time of the RO's October 11, 1965, 
rating decision showed that, subsequent to the right 
nephrectomy, the veteran was no longer having any problems 
with his genito-urinary tract, nor was he having any problems 
with residual scars.  On the basis of the evidence of record 
at the time of the RO's October 11, 1965, rating decision, 
the correct facts, as they were known at the time, were 
reviewed; there was no "undebatable" error or sort which 
would have manifestly changed the outcome at the time it was 
made; and the determination was made on, and was consistent 
with, the record and law that existed at the time.  
Therefore, the veteran's contentions fail to provide a 
sufficient basis upon which to find that the October 11, 
1965, rating decision was clearly and unmistakably erroneous.  


ORDER

Service connection for the residuals of a head trauma is 
granted.  

In the absence of evidence of a well-grounded claim, service 
connection for residuals of a right ankle fracture is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for muscle injury, secondary to in-service 
nephrectomy, is denied.  

As the assignment of the initial noncompensable evaluation 
for residuals of a right wrist fracture was proper, a 
compensable evaluation for that disability is denied. 

The October 11, 1965, rating decision denying service 
connection for a kidney condition was not clearly and 
unmistakably erroneous.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






